Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 35




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                        FT. LAUDERDALE DIVISION

                                                CASE NO.


 DEBORAH DAVIS and ENRIQUE
 MADRINAN,
   Plaintiffs,

 vs.

 TACOCRAFT LBTS LLC, d/b/a Taco Craft,
 J.E.Y. HOSPITALITY GROUP LLC, and
 FISHERMAN'S PIER INC.,

   Defendants.
                                                                   /

        COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

       Plaintiffs, DEBORAH DAVIS and ENRIQUE MADRINAN, (hereinafter

 sometimes collectively referred to as “Plaintiffs”), hereby sue the Defendants,

 TACOCRAFT LBTS LLC, d/b/a Taco Craft, J.E.Y. HOSPITALITY GROUP

 LLC, and FISHERMAN’S PIER INC., for declaratory and injunctive relief,

 attorneys' fees, costs and litigation expenses (including, but not limited to, court

 costs and expert fees) pursuant to 42 U.S.C. § 12181, et seq., of the Americans

 With Disabilities Act, (“ADA”), the American With Disabilities Act Accessibility
                                                       -1-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 35




 Guidelines (hereinafter “ADA Standards”), the Florida Americans With

 Disabilities Accessibility Implementation Act and the Florida Accessibility Code

 for Building Construction1 (hereinafter collectively referred to as “FACBC”), at a

 property bearing the business name TacoCraft, and related facilities (including the

 outdoor seating), located at 4400 Ocean Drive, Lauderdale by the Sea, FL 33308,

 (hereinafter sometimes referred to as the “Facility” or “Subject Premises”).

                                             JURISDICTION

          1. This Court has original jurisdiction over this action pursuant to Title 28

 U.S.C. §§ 1331 and 1343 for Plaintiffs’ claims arising under Title 42 U.S.C. §§

 12181, et seq., based on Defendant’s violations of Title III of the Americans with

 Disabilities Act (hereinafter “the ADA”). See also 28 U.S.C. §§ 2201 and 2202.

          2. This Court also has pendant jurisdiction over all State law claims

 pursuant to Title 28 U.S.C. § 1367(a).

          3. Venue in this district is proper under Title 28 U.S.C. § 1391, since all

 acts or omissions giving rise to this action occurred in the Southern District of

 Florida, Broward County, Florida, and the subject Premises is located in Broward

 County, Florida.

 1
     Florida Statutes §§ 553.501 through 553.513 and Florida Building Code Chapter 11.
                                                         -2-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 35




                                                PARTIES

                              PLAINTIFF DEBORAH DAVIS

       4. Plaintiff, Deborah Davis, is a resident of the State of Florida, is sui juris,

 and is a qualified individual under the ADA and the FACBC who has been

 intentionally denied access to the Subject Premises as set forth more fully herein,

 and who will continue to be intentionally denied such access without the injunctive

 relief requested herein.

       5. Plaintiff Davis is limited in one or more major life activities, as a result

 of a severe spinal cord injury which requires her to use a wheelchair to ambulate.

       6. Plaintiff Davis is a mother, college graduate and professional who

 frequently travels locally and internationally, dines out often in her personal and

 professional capacities, and who is also an actively social, fiercely independent,

 and highly educated, individual.

       7. Plaintiff and her friend visited TacoCraft, the property which forms the

 basis of this lawsuit, on or about February 11, 2019. During her visit, Plaintiff was

 unable to access the bar counter at TacoCraft, nor was she able to access any of the

 permanent seating provided outdoors on Commercial Boulevard, all due to the



                                                       -3-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 35




 presence of high counter and permanently installed high-top tables, with no

 accessible seating spaces provided.

       8.     Plaintiff Davis, a resident of South Florida who resides well within a

 25 mile radius of the restaurant, will return to the subject premises once the

 architectural barriers to access and discriminatory policies and procedures violating

 the ADA and the FACBC are no longer present.

       9.     Similar to most able-bodied patrons, Ms. Davis looks forward to

 revisiting Taco Craft to partake in the full and equal enjoyment of the amenities,

 goods, services, facilities, privileges, advantages and accommodations offered to

 the general public by this facility; chief among them is the opportunity for a nice,

 laid back moment nursing a drink at its admittedly very nice bar while enjoying the

 atmosphere inside, sitting casually at the permanent seating spaces provided for

 able-bodied patrons viewing the beach and enjoying the scene on Commercial

 Boulevard.

       10.    However, Plaintiff Davis is deterred from returning as long as the

 discriminatory barriers and policies described herein continue to exist at the

 Premises.

                              PLAINTIFF ENRIQUE MADRINAN

                                                       -4-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 35




       11. Plaintiff, Enrique Madrinan, is a resident of the State of Florida, is sui

 juris, and is a qualified individual under the ADA and the FACBC who has been

 intentionally denied access to the Subject Premises as set forth more fully herein,

 and who will continue to be intentionally denied such access without the injunctive

 relief requested herein.

       12. Plaintiff Madrinan is limited in one or more major life activities, as a

 result of a severe spinal cord injury which requires him to use a wheelchair to

 ambulate and who retains limited manual dexterity.

       13. Plaintiff Madrinan is a father, college graduate and professional who

 frequently travels locally and internationally, dines out often in his personal and

 professional capacities, and is also an actively social, fiercely independent, highly

 educated, professionally licensed individual.

       14.    Plaintiff Madrinan visited Taco Craft, the property which forms the

 basis of this lawsuit, on or about July 24, 2019, but Plaintiff was unable to access

 the bar counter at TacoCraft, nor was he able to access any of the permanent

 seating provided outdoors on Commercial Boulevard, all due to the presence of

 high counter and permanently installed high-top tables, with no accessible seating

 spaces provided.

                                                         -5-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 35




       15.   Plaintiff Madrinan, a resident of South Florida who resides well

 within a 25 mile radius of the restaurant, will return to the subject premises once

 the architectural barriers to access and discriminatory policies and procedures

 violating the ADA and the FACBC are no longer present.

       16.   Similar to most able-bodied patrons, Plaintiff Madrinan and his fiancé

 look forward to revisiting TacoCraft to partake in the full and equal enjoyment of

 the   amenities,      goods,         services,          facilities,        privileges,          advantages   and

 accommodations offered to the general public by this facility; chief among them is

 the opportunity for a nice, laid back moment nursing a drink at its bar while

 enjoying the atmosphere inside, as well as sitting casually at the permanent seating

 spaces provided for able-bodied patrons viewing the beach and enjoying the scene

 on Commercial Boulevard.

       17.   However, Plaintiff Madrinan is deterred from returning as long as the

 discriminatory barriers and policies described herein continue to exist at the

 Premises.

                                              DEFENDANTS




                                                         -6-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 35




        18. The Defendant, FISHERMAN’S PIER INC., is a corporation

 registered to do business in the State of Florida and is the owner/landlord/lessor of

 the Subject Premises which includes the restaurant and related facilities.

        19. The Defendant, TACOCRAFT LBTS LLC, is a registered Limited

 Liability Corporation that is authorized to, and does, transact business in the State

 of Florida. Upon information and belief, this Defendant is a tenant at the facility

 and is the operator and/or lessee of a restaurant therein which is commonly known

 as Taco Craft Taqueria & Tequila Bar, located at 4400 Ocean Drive, Lauderdale by

 the Sea, FL 33308, which is the subject of this action.

       20.    The Defendant, J.E.Y. HOSPITALITY GROUP LLC, is a limited

 liability corporation that is authorized to, and does, transact business in the State of

 Florida. Upon information and belief, this Defendant is the parent company and

 controlling entity for Taco Craft and various other restaurants in South Florida.

         TACO CRAFT RESTAURANT – LAUDERDALE by the SEA

       21.    Taco Craft in Lauderdale by the Sea, the restaurant which is the

 subject of this action, opened for business on or about January 24, 2019, and is

 thus subject to the “New Construction” standards of the ADA and its implementing

 regulations as set forth in 28 CFR § 36.306(a).

                                                       -7-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 35




       22.   As a “new construction” facility, Taco Craft, the restaurant which is

 the subject of this action, was required to follow the requirements of the 2010

 ADA Standards, including both the Title III regulations at 28 CFR part 36, subpart

 D; and the 2004 ADAAG at 36 CFR part 1191, appendices B and D.

       23.   Upon information and belief, Taco Craft is one of a number of “Taco

 Craft” restaurants opened and located in SE Florida by the Taco Craft development

 team known as the J.E.Y. Hospitality Group. See, https://J.E.Y.group.com/. By

 Defendants’ own admission,

              “Just Enjoy Yourself. J.E.Y. Hospitality Group is a full
              service hospitality group that has established a collection
              of award-winning hospitality and lifestyle concepts
              throughout South Florida including Miami, Broward and
              Palm Beach Counties. Concepts include ROK: BRGR,
              Henry’s Sandwich Station, Taco Craft, Mercado Negro,
              Pizza Craft and the Apothecary 330. Co-founded by
              Marc Falsetto & Charles Hazlett, J.E.Y. strives to create
              venues that appeal to a wide variety of guests and raise
              the bar with cutting edge designs…. With its continued
              success in South Florida and countless culinary awards,
              J.E.Y. Hospitality Group has a steady growth plan that
              will take its current brands and new concepts throughout
              the country.”

 See, https://J.E.Y.group.com/about-us/ (Emphasis added).


                                                      -8-
                 Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                       Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 9 of 35




       24.    In addition to Taco Craft, upon information and belief, J.E.Y.

 Hospitality Group LLC, is also the parent company and controlling entity for a

 number of restaurants in S. Florida including ROC BRGR (3 locations),

       25.    A search of various data bases, including Pacer®, reveals that there has

 been one prior ADA case against another Taco Craft controlled by Defendant

 J.E.Y. Hospitality Group and a similarly associated entity at a separate location.

 See, Cohan v. 222 Taco Inc; SDFla Case No. 17-cv-62442-DPG. The complaint in

 this prior case raised the lack of accessible seating, as well as restroom and other

 barriers to access. See Cohan at DE: 1. The prior case was dismissed in April 2018,

 with the Court retaining jurisdiction to enforce the Parties’ agreement (which

 remains confidential). See, Cohan at DE: 10.

       26.    As of the filing of the instant Complaint, well over one (1) year since

 the Order of dismissal entered in the prior case, and well over two (2) years since

 same was filed, the bar and indoor dining seating spaces of the premises which was

 the subject of the prior suit remains inaccessible to Plaintiffs and those similarly

 situated and is subject to still another ADA suit for access.

       27.    Moreover, A search of various data bases, including Pacer®, reveals

 that there has been one prior ADA case against still another property for which

                                                       -9-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 10 of 35




  Defendant, J.E.Y. Hospitality Group LLC, is the controlling entity and whose

  Registered Agent and Managing Partner, Marc E. Falsetto, also owns the

  Trademark known as ROK BGR located at 600 Silks Run, #1210, Hallandale

  Beach FL 33009.

        28.    The prior ADA action is the case of Cohan v. Rok & Horses, LLC,

  SDFla Case No. 0:16-cv-61587-WJZ, (“ROC Burger Prior Case”) which raised

  similar issues to those set forth in the instant complaint and the prior suit against

  Defendants in Taco Craft. See ROC Burger Complaint [DE: 1].

        29.    The ROC Burger prior case referenced in the immediately preceding

  paragraph, ended by way of a Consent Decree for which the Court retains

  enforcement jurisdiction.

        30.    The existence of prior ADA cases against no less than two (2) of the

  entities under its control, coupled with their failure to adhere to the New

  Construction Guidelines, serves as prima facie evidence that Defendants herein

  knew or should have known of its responsibilities and requirement to ensure that

  architectural barriers are removed and that required elements are accessible to

  those with disabilities, such as the instant Plaintiffs. Defendants failed to do so.



                                                        -10-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 11 of 35




        31.    Consequently, Plaintiffs stress that Defendants’ violations of the ADA

  as raised in this Complaint are intentional in nature and cannot be overcome absent

  a permanent injunction with retention of jurisdiction to ensure judicial oversight in

  order to ensure that Defendants are not able to return to their old ways of blatantly

  intentionally subjecting the Plaintiffs and all those similarly situated to their

  discriminatory conduct.

        32.    A permanent injunction is also required to compel employee and

  management training so as to ensure that existing discriminatory policies and

  procedures are terminated and not repeated, and that accessible elements are

  installed and maintained.

        ADA REGULATORY REGIME FOR NEW CONSTRUCTION

        33.    Pursuant to 28 CFR part 36.406(a)(3) this facility was required to

  provide an accessible bar counter and accessible table seating spaces consistent

  with 2010 Standard § 902 at the date of First Occupancy.

        34.    Pursuant to 28 CFR part 36.406(a)(3), the facility was required to

  design and construct its bar counters and a number of nearby table seating to be

  readily accessible to and usable by individuals with disabilities as of the date of

  first occupancy.

                                                          -11-
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 12 of 35




        35.    Pursuant to 28 CFR § 36.401(a), the facility was required to provide

  an accessible forward approach to a designed-integrated lowered section of any

  and all bar counters to be accessible in relation to the respective total number of

  standing and seating spaces at the bars as of the date of first occupancy and

  otherwise fully comply with 2010 ADA Standard § 902, 904, 305 and 306.

        36.    The 2010 ADA Standards have been fully noticed, are readily

  available and easily referenced at 36 CFR § 1191, et seq., and consist of the 2004

  ADAAG and the requirements contained in subpart D of 28 CFR part 36.

      37.      Pursuant to 28 CFR part 36.406(a)(3), this facility is required to

  comply with the 2010 ADA Standards as of the date when the last application for a

  building permit or permit extension is certified to be complete by a State, county,

  or local government (or, in those jurisdictions where the government does not

  certify completion of applications, if the date when the last application for a

  building permit or permit extension is received by the State, county, or local

  government) is on or after March 15, 2012, or if no permit is required, if the start

  of physical construction or alterations occurs on or after March 15, 2012.

       DEFENDANTS ARE INTENTIONALLY VIOLATING THE ADA



                                                       -12-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 13 of 35




       38.     Defendant, TACOCRAFT LBTS LLC’s parent company/controlling

  entity, J.E.Y. HOSPITALITY GROUP LLC, has been the subject of two prior

  ADA lawsuits at other, separate location. See ¶15 – 18 supra.

       39.     As a result of the prior suits, Defendants knew or should have known

  they were failing to construct and design the facility as of first occupancy to be

  readily accessible to and usable by individuals with disabilities as required by the

  ADA. Defendants failed to do so.

       40.     As a result of the prior suits, Defendants knew or should have known

  they had failed to remove architectural barriers, which removal is readily

  achievable, so that the facility would be readily accessible to and usable by

  individuals with disabilities to the maximum extent feasible as required by the

  ADA.

         41.   Defendants knew or should have known that the common seating

  design modules and schemes approved and used by Defendants, contain bar

  counters far above the height permitted by law to be accessible.

         42.   Defendants knew or should have known that the common seating

  design modules and schemes approved and used by Defendants fail to provide

  adequate and sufficient accessible seating within all areas of the facility.

                                                        -13-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 14 of 35




        43.    Plaintiffs allege that Defendants uniformly approved the use of these

  unlawful design modules/schemes at their facility’s bar counters intentionally

  disregarding the accessibility requirements of the ADA.

        44.    Plaintiffs allege that Defendants approve and utilize these inaccessible

  modular structures to ensure uniformity of design, feel and functionality at its

  locations which purposely exclude individuals who require a wheelchair to

  ambulate, including the instant Plaintiffs.

        45.    Plaintiffs further allege that Defendants’ in-house design committees

  uniformly orchestrate and approve the use of the inaccessible common design of

  the bar counter with deliberate indifference to, and disregard for, Plaintiffs and

  those similarly situated.

        46.    Plaintiffs further allege that Defendants’ in-house design committees

  uniformly orchestrate, and continue to approve, a policy of using inaccessible

  tables and booths throughout this and other facilities under their control, thereby

  further serving to isolate Plaintiffs, both physically and emotionally, and denying

  them the full enjoyment of the amenities, services, privileges, activities and

  accommodations of the facility.



                                                        -14-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 15 of 35




        47.     As a result, and for additional reasons set forth herein, it cannot

  reasonably be denied that Defendants have intentionally discriminated against

  these Plaintiffs and all those similarly situated.

        48.     The egregiousness of Defendants’ offending conduct, including the

  existence of discriminatory policies and procedures, combined with their history of

  denying access to individuals with disabilities such as the Plaintiffs and others

  similarly situated, compel this Court to retain continuing jurisdiction and oversight

  over this action until it is absolutely clear the offending conduct set forth herein

  cannot reasonably be repeated and Defendants be allowed to return to their old

  discriminatory ways, including re-implementing discriminatory policies and

  procedures.

        49.     Plaintiffs have visited the subject premises in an attempt to enjoy and

  partake in the accommodations, amenities, privileges, goods, services and

  experience offered by this public accommodation.

        50.     Plaintiffs will return to the property to avail themselves of the full

  enjoyment of the amenities, goods services, privileges and accommodations

  offered to the public at the property, and to determine whether the existing barriers

  to access at the property, which currently serve to segregate and confine them from

                                                        -15-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 16 of 35




  accessing a central aspect of this facility, have been remedied to achieve the

  inclusion required by the ADA and FACBC statutory and regulatory regimes.

        51.    However, Plaintiffs are deterred from returning to Taco Craft until the

  architectural barriers to access and discriminatory policies which prevent them

  from the full and equal enjoyment of the accommodations, activities, goods,

  amenities and services otherwise provided to able-bodied patrons, are removed.

        52.    The Plaintiffs have encountered and have direct knowledge of the

  architectural barriers to access and discriminatory policies at the subject property

  which discriminate against them solely on the basis of their disabilities and which

  prevent them from exercising their rights to the full and equal enjoyment of the

  goods, privileges, services, amenities and accommodations otherwise offered by

  the Defendants to able-bodied patrons. These architectural barriers and

  discriminatory policies also prevent Plaintiffs from returning to the property to

  enjoy the goods and services available to the public.

        53.    Due to Defendants’ ADA violations set forth herein, Plaintiffs were

  not able to, and still cannot, access the indoor bar, tables and booths at the

  premises and avail themselves of the full and equal enjoyment of the various



                                                       -16-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 17 of 35




  amenities, privileges, goods, services and accommodations otherwise offered to

  able bodied patrons by the Defendants.

        54.    The Defendants’ indoor bar counter does not provide accessible

  seating spaces.

        55.    There is no permanent accessible seating spaces provided at the

  sidewalk dining on Commercial Boulevard where only permanent inaccessible

  high top tables are provided for the able-bodied.

        56.    Due to Defendants’ ADA violations, there is no accessible seating

  space provided at the booth accommodation and amenity, but otherwise provided

  to able-bodied patrons.

        57.    The above discriminatory barriers and policies serve to intensify the

  overt discriminatory effect, dignitary harm and isolation Defendants’ policies and

  actions visit upon the Plaintiffs and all those similarly situated who present with

  disabilities that require a wheelchair to ambulate and with limited manual

  dexterity.

        58.    By failing to create accessible seating spaces at the bar and dining

  room (including at least one booth), Defendants have intentionally erected a

  discriminatory architectural format, and exacerbated its failures by intentionally

                                                         -17-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 18 of 35




  promoting a policy and procedure that serves to isolate, shun, diminish and confine

  individuals with disabilities from interaction with the bartender and bar patrons,

  other diners, and further remove Plaintiffs away from the “action” and activities

  otherwise provided to able-bodied patrons at the Main Bar, indoor dining room and

  the facility at large, and, instead, relegate Plaintiffs and those similarly situated to

  the sidewalk and the elements.

        59.    Based on Defendants’ history of ADA violations and litigation, it

  cannot reasonably be asserted that Defendants can be trusted to implement and

  conform with policies that will ensure an end to Defendants’ intentionally

  discriminatory actions and create the access and inclusion required by the ADA.

        60.    Defendants cannot legally or reasonably dispute that providing access

  as Plaintiffs demand herein is required and fully readily achievable.

        61.    Because the Taco Craft facility is New Construction, Defendants had

  a legal duty to ensure that the indoor bar and dining room and booths were each

  designed and constructed to be readily accessible to and usable by Plaintiffs as of

  the date of first occupancy. Defendants intentionally failed to do so.




                                                        -18-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 19 of 35




        62.    Because Taco Craft is new construction, Defendants may not readily

  avail themselves of the defenses and exceptions typically available within the ADA

  alteration standards, including but not limited to, the readily achievable standard.

        63.    Defendant’s failures herein described evince a systematic, purposely

  thought-through scheme to intentionally discriminate against the Plaintiffs, and

  which has resulted in a disparate effect and discriminatory impact upon Plaintiffs

  and all those similarly situated.

        64.    Plaintiffs have been, and will continue to be, denied full access and

  the equal enjoyment of the amenities, services, goods, privileges activities and

  accommodations, at the subject premises, as provided by the ADA and the

  FACBC, unless the injunctive relief requested herein is granted.

       65. Defendants intentionally ignore the ADA requirements and ignore their

  obligation to comply with Court-approved ADA agreements to remove barriers to

  access, and instead promote discriminatory policies and procedures which prevent

  access and inclusion, and lead to the inexorable conclusion that, unless the

  injunctive relief requested herein is granted, access and inclusion as contemplated

  by the ADA will not occur at this facility, and Plaintiffs will continue to be



                                                        -19-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 20 of 35




  deterred from and denied full access to Taco Craft as required by the ADA and the

  FABC.

                                                  COUNT I

                             Americans with Disabilities Action
                                  for Injunctive Relief

        66.    This action arises pursuant to Title 42 U.S.C. § 12181, et seq.

  (“Americans With Disabilities Act”).

        67.    Plaintiffs adopt and re-allege the allegations stated in paragraphs 1

  through 65 of this Complaint as if fully stated herein.

        68.    On July 26, 1990, Congress enacted the Americans with Disabilities

  Act (“ADA”), 42 U.S.C. §§ 12101 et seq.

        69.    Pursuant to 42 U.S.C. § 12181(7) and 28 CFR § 36.104, the Premises

  which is the subject of this action is a public accommodation covered by the ADA

  and which must be in compliance therewith.

        70.    The Congressional legislation provided commercial businesses one

  and a half (1½) years from the enactment of the ADA to implement the

  requirements imposed by the ADA. The effective date of Title III of the ADA was

  January 26, 1992, or January 26, 1993 if Defendant has ten (10) or fewer


                                                        -20-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 21 of 35




  employees and gross receipts of $500,000 or less. See 42 U.S.C. § 12181; 28 CFR

  § 36.508(a).

        71.      Pursuant to 42 U.S.C. §12183, Defendant had a legal duty to be in full

  compliance with the ADA as of January 26, 1993 at the latest. The ADA required

  Defendant to ensure the bar counters, booths and wall counters were designed and

  constructed to be readily accessible to and usable by individuals with disabilities,

  such as the Plaintiff, as of the date of first occupancy. Defendant failed to do so.

        72.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the United States

  Department of Justice, Office of the Attorney General, promulgated federal

  regulations to implement the requirements of the ADA. See 28 CFR § 36, ADA

  Accessibility Guidelines (hereinafter referred to as “ADAAG”).

              1990 STANDARDS - PRE-MARCH 2012 GUIDELINES

        73.      Prior to March 2012, pursuant to 28 C.F.R. part 36.404, all newly

  constructed facilities were required to comply with the Standards For New

  Construction And Alterations, set forth in Appendix A to 28 C.F.R. part 36

  ("ADAAG") (pre-2012). Failure to comply with these requirements constitutes a

  violation of the ADA.



                                                         -21-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 22 of 35




         74.   Prior to March 2012, under certain conditions never present here, the

  ADAAG at 28 CFR 36, App A, 5.2, permitted service at an accessible table nearby

  to serve as a reasonable accommodation to an actual seat at the Bar.

         75.   Similarly, prior to March 2012, the ADAAG 28 CFR 36, App A,

  7.2(2)(ii) permitted the installation of an auxiliary lowered counter as a reasonable

  accommodation at certain counters.

         76.   At all times here relevant, a primary purpose the ADA and its

  regulatory regimes is to create inclusion through access.

         77.   Prior to March 2012, facilities that availed themselves of the above

  exceptions at the time were nonetheless required to provide the required clearance

  at the auxiliary counter or side desk and such auxiliary counters and desks were

  required to be maintained free and clear of all obstructions so as to be usable by

  individuals with disabilities.

         78.   Accordingly, even if Defendants’ facility were pre-existing such that

  an auxiliary counter was permitted (which it is not), any such auxiliary counter

  would need to have been installed prior to March 2012 – which Defendants’ have

  not.



                                                        -22-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 23 of 35




        79.    Even if Defendants’ facility were pre-existing such that an auxiliary

  counter was permitted (which it is not), where, as here, Defendants also include

  table-seating in the bar area, Defendant would still be required to provide

  accessible seating spaces at tables near the bar based on 5% of the total seating at

  such tables. Defendants have failed to do so.

        80.    Even if Defendants’ facility were pre-existing such that an auxiliary

  counter was permitted (which it is not), the designated area would need to provide

  the opportunity for the full and equal enjoyment of the same amenities, goods,

  privileges, services and accommodations as those offered to the able-bodied.

  Defendant’s facility does not.

        81.    Defendants intentionally fail to provide said opportunity due to their

  failure to provide indoor bar counters designed and constructed to be accessible, by

  failing to provide accessible seating within the indoor dining area, by failing to

  provide accessible booths, and by maintaining policies and procedures which

  purposely relegate plaintiffs away from the Main Bar and other areas of the facility

  and which prevent the plaintiffs from interacting with the server, other bar patrons

  and the general public.

                                    2010 ADA STANDARDS

                                                       -23-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 24 of 35




        82.    In March 2012 (effective date), the 1994 ADAGG was superseded

  and since then all public accommodations and commercial facilities must since

  follow the requirements of the 2010 Standards, including both the Title III

  regulations at 28 CFR part 36, subpart D; and the 2004 ADAAG at 36 CFR part

  1191, appendices B and D (hereinafter the “2010 ADA Standards”).

        83.    The 2010 ADA Standards eliminated the counter exceptions available

  previously under the 1994 ADAAG and now require all facilities constructed for

  first occupancy after March 2012 to design and construct bar counters with an

  integrated lowered section. Defendants failed to do so.

        84.    As a result, areas of the facilities must be, but are unable to be,

  accessed by the Plaintiffs.

        85.    The Defendants have discriminated against the Plaintiffs by

  promoting policies and erecting barriers to access which deny them access to, and

  the full and equal enjoyment of the amenities, goods, services, facilities, privileges,

  advantages and/or accommodations of the premises, as prohibited by 42 U.S.C. §

  12182 et seq., and by failing to remove architectural barriers as required by 42

  U.S.C. § 12182(b)(2)(A)(iv).



                                                        -24-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 25 of 35




         86.     If the Defendants’ facility is one which was designed and constructed

  for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401,

  which it is, then the Defendants’ facility must be readily accessible to and useable

  by individuals with disabilities as defined by the ADA. Defendants have failed to

  so design and construct this facility to be fully accessible, and have failed to

  remove barriers as required.

         87.     The Defendants are in violation of 42 U.S.C. § 12181 et seq., and 28

  CFR §36.302 et seq., and 36 CFR § 1191, et seq., and subpart D of 28 CFR part

  36, and are discriminating against Plaintiffs as a result of the following violations: 2

               MAIN BAR & OUTDOOR SIDEWALK DINING AREA

                 a. There are no permanent accessible seating spaces at the main Bar.
                 b. There is no integrated lowered accessible counter at the main bar.
                 c. There are no permanent accessible seating spaces provided at the
                    sidewalk dining area on Commercial Boulevard where only high
                    top inaccessible tables are provided for able-bodied patrons.
                 d. There is insufficient clear floor space within the dining room area
                    tables that may have otherwise provided for compliant and
                    accessible seating spaces.



  2
   Due to the architectural barriers encountered, all areas of the premises were not able to be
  assessed by the Plaintiffs. Accordingly, the above list is not to be considered all-inclusive. A
  complete list of the subject premises’ ADA violations, and the remedial measures necessary to
  remove same, will require an on-site inspection by Plaintiffs’ representatives pursuant to Rule 34
  of the Federal Rules of Civil Procedure.

                                                          -25-
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 26 of 35




               g) The parts of the required clear floor space along the accessible
                  route leading to the restrooms are blocked by storage and other
                  items.
         88.   The Plaintiffs have been denied access to, and have been denied the

  benefits and equal enjoyment of the services, amenities, advantages, programs

  accommodations, and activities of the premises and its facilities, and have

  otherwise been discriminated against and damaged by the Defendants because of

  Defendants’ existing ADA violations and discriminatory policies and procedures,

  including, but not limited to, those set forth above. Furthermore, Plaintiffs will

  continue to suffer such discrimination, injury and damage and will be deterred

  from returning to the premises without the relief provided by the ADA as requested

  herein.

         89.   The violations present at Defendants’ facility also infringe upon

  Plaintiffs’ right to travel free of discrimination, socialize, meet friends and further

  business relations.

         90.   Plaintiffs have suffered, and continue to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendants’

  facility.




                                                        -26-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 27 of 35




        91.    By continuing to operate a place of public accommodation with

  intentionally discriminatory conditions, Defendants contribute to Plaintiffs’ sense

  of isolation and segregation and deprive Plaintiffs of the full and equal enjoyment

  of the amenities, goods, services, facilities, privileges and/or accommodations

  available to the able-bodied patrons of the general public.

        92.    By encountering the discriminatory conditions at Defendants’ facility,

  and knowing that it would be a futile gesture to return unless they are willing to

  endure additional discrimination, Plaintiffs are deprived of the meaningful choice

  of freely visiting the same accommodations readily available to the general public

  and are deterred and discouraged from additional travel.

        93.    By intentionally maintaining a public accommodation with ADA

  violations, Defendants deprive Plaintiffs the equal opportunity offered to the

  general public to freely travel without fear of being subjected to discrimination.

        94.    In the future, once the architectural barriers to access have been

  removed and reasonable changes in policy implemented, and it is absolutely clear

  that the discriminatory behavior and policies alleged herein cannot reasonably be

  expected to recur, Plaintiffs will once again visit the subject premises, not only to

  avail themselves of the amenities, accommodations, services, programs and

                                                        -27-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 28 of 35




  activities available at the facility, but also to assure himself that the subject

  premises is in compliance with the ADA so that they and others similarly situated

  will have full and equal enjoyment of the property without fear of discrimination,

  dignitary harm and threats to their safety.

        95.    Plaintiffs have been obligated to retain undersigned counsel for the

  filing and prosecution of this action, and have agreed to pay their counsel

  reasonable attorneys’ fees, including costs and litigation expenses incurred in this

  action. Plaintiffs are entitled to recover those attorneys’ fees, costs and litigation

  expenses from the Defendants pursuant to 42 U.S.C. § 12205.

        96.    Pursuant to 42 U.S.C. § 12188, this Court is provided authority to

  grant Plaintiffs injunctive relief including an order to alter the subject facilities to

  make them readily accessible to, and useable by, individuals with disabilities to the

  extent required by the ADA, and closing the subject facilities until the requisite

  modifications are complete.

        97.    The Plaintiffs demand a non-jury trial on all issues to be tried herein.

        WHEREFORE, Plaintiffs respectfully request the Court issue a permanent

  injunction enjoining the Defendants from continuing their discriminatory practices

  and policies, ordering the Defendants to alter the subject premises as appropriate to

                                                        -28-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 29 of 35




  comply with the ADA, ordering the Defendants to modify their policies and

  employee training to reasonably ensure compliance with the ADA, order the

  Defendants to maintain accessible features at the premises, award Plaintiffs their

  reasonable attorney fees, costs and litigation expenses incurred in this action, and

  closing the subject premises until the requisite architectural, procedural and policy

  modifications are completed and implemented.

                                         COUNT II
                      Action for Violations of the Florida Americans
                     With Disabilities Accessibility Implementation Act

           93.     This an action for injunctive relief pursuant to the Florida Americans

  With Disabilities Accessibility Implementation Act pursuant to Title XXXIII, Part

  II, Chapters 553.501 through 553.513 of the Florida Statutes.

           94.     Plaintiffs adopt and re-allege the allegations stated in paragraphs 1

  through 33 and 42 – 64 of this Complaint as if fully stated herein.

           95.     Florida Statutes § 553.503 adopted and incorporated as law of the

  State of Florida “the federal Americans with Disabilities Act Accessibility

  Guidelines, (ADAAG), as adopted by reference in 28 CFR §36, subparts A and D, 4




  4
      28 CFR §§ 36.101, et seq, 36.401, et seq.
                                                            -29-
                       Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                             Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 30 of 35




  and Title II of Public Law No. 101-336,5” subject to the additional requirements of

  Fla. Stat. § 553.504.

            96.    Florida Statutes § 553.503, required the adoption of the Florida

  Accessibility Code for Building Construction (hereinafter FACBC). The FACBC

  establishes standards for accessibility to places of public accommodation and

  commercial facilities by individuals with disabilities to take effect on October 7,

  1997. See FACBC Chapter 11 and Fla. Stat. § 553.503.

            97.    In addition, Fla. Stat. § 553.502 provides that “nothing in ss. 553.01-

  553.513 is intended to expand or diminish the defenses available to a place of

  public accommodation under the Americans with Disabilities Act and the Federal

  Americans with Disabilities Act Accessibility Guidelines, including, but not

  limited to, the readily achievable standard, and the standards applicable to

  alterations to places of public accommodation.” Fla. Stat. § 553.502.

            98.    Title XXXIII, Part IV, Florida Building Code, Chapter 553.73(b) of

  the Florida Statutes provides:

                    The technical portions of the Florida Accessibility Code for
                    Building Construction shall be contained in their entirety in the
                    Florida Building Code. The civil rights portions and the
                    technical portions of the accessibility laws of this state shall

  5
      42 U.S.C.A. § 12131, et seq.
                                                            -30-
                       Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                             Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 31 of 35




                remain as currently provided by law. Any revision or
                amendments to the Florida Accessibility Code for Building
                Construction pursuant to part II shall be considered adopted by
                the commission as part of the Florida Building Code. Neither
                the commission nor any local government shall revise or amend
                any standard of the Florida Accessibility Code for Building
                Construction except as provided for in part II.

  Fla. Stat. § 553.73(b), (emphasis added).

       99.     Title XXXIII, Part IV, Florida Building Code, Chapter 553.84 of the

  Florida Statutes provides, inter alia:

               Notwithstanding any other remedies available, any
               person or party, in an individual capacity or on behalf of
               a class of persons or parties, damaged as a result of a
               violation of this part or the Florida Building Code, has a
               cause of action in any court of competent jurisdiction
               against the person or party who committed the violation;

       Fla. Stat. § 553.84.

        100. The Florida Building Commission updated the Florida Accessibility

  Code for Building Construction for consistency with the 2010 ADA Standards and

  Florida law, Part II, Chapter 553, Florida Statutes, in the summer of 2011.

        101. The intent as established by s.553.502, Florida Statutes, is to maintain

  the US Department of Justice certification of the Code as substantially equivalent

  to the ADA Standards so compliance with the Code provides presumption of

  compliance with the ADA Standards.
                                                        -31-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 32 of 35




        102. Title 28 CFR § 36.103(c), provides that the ADAAG “does not

  invalidate or limit the rights remedies and procedures of any other...State or local

  law (including State Common Law) that provide greater or equal protection for the

  rights of the individuals with disabilities or individuals associated with them.” Id.

        103. At all times here relevant, Defendants had a duty under Fla. Stat. §

  553.501, et seq., to provide access to the subject premises by Plaintiffs herein.

        104. On more than one occasion, Defendants breached their duty to

  provide access to the subject premises by Plaintiffs and thereby discriminated

  against Plaintiffs, all in violation of Fla. Stat. § 553.501, et seq., as follows:

                 MAIN BAR & OUTDOOR SIDEWALK DINING AREA

                 a.       There are no permanent accessible seating spaces at the main
                          Bar.
                 b.       There is no integrated lowered accessible counter at the main
                          bar.
                 c.       There are no permanent accessible seating spaces provided at
                          the sidewalk dining area on Commercial Boulevard where only
                          high top inaccessible tables are provided for able-bodied
                          patrons.
                 d.       There is insufficient clear floor space within the dining room
                          area tables that may have otherwise provided for compliant and
                          accessible seating spaces.
        105.    The Plaintiff have been denied access to, and have been denied the

  benefits     and    equal        enjoyment            of        the    amenities,          services,   programs,

                                                           -32-
                      Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                            Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 33 of 35




  accommodations and activities of the premises and their facilities, and have

  otherwise been discriminated against and damaged by the Defendants because of

  Defendants’ FACBC violations set forth above.                               Furthermore, Plaintiffs will

  continue to suffer such discrimination, injury and damage, and will be deterred

  from returning to the subject premises without the relief provided pursuant to the

  FACBC as requested herein.

       106.    Plaintiffs have been obligated to retain undersigned counsel for the

  filing and prosecution of this action, and have agreed to pay their counsel

  reasonable attorneys’ fees, including costs and expenses incurred in this action.

  Plaintiffs are entitled to recover those attorneys’ fees, costs and expenses from the

  Defendants pursuant to 42 U.S.C. § 12205.7

        107. Pursuant to Title 28 U.S.C. § 1367(a), Fla. Stat. §§ 553.501, et seq.,

  and 42 U.S.C. § 12188, and Fla. Stat. § 553.84, this Court is provided with

  authority to grant Plaintiffs injunctive relief including an order to alter the subject

  premises and facilities to make them readily accessible to, and usable by,

  individuals with disabilities to the extent required by the FACBC, enjoining



  7
   Cf.,Wesley Group Home Ministries, Inc., v. City of Hallendale, 670 So.2d 1046
  (Fla.4th Distr. 1996).
                                                        -33-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 34 of 35




  Defendants’ discriminatory policies and procedures and closing the subject

  premises and facilities until the requested modifications are completed.

        108. The Plaintiffs demands a non-jury trial on all issues to be tried herein.

       WHEREFORE, Plaintiffs respectfully requests the Court issue a permanent

  injunction enjoining the Defendants from continuing its discriminatory practices

  and policies, ordering the Defendants to alter the subject premises as appropriate to

  comply with the ADA, ordering the Defendants to modify its policies and

  employee training to reasonably ensure compliance with the ADA, order the

  Defendants to maintain accessible features at the premises, award Plaintiffs their

  reasonable attorney fees, costs and litigation expenses incurred in this action, and

  closing the subject premises until the requisite architectural, procedural and policy

  modifications are completed and implemented.

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document is being served on

  Defendants’ Registered Agents and has been filed via transmission of Electronic

  Filing generated by CM/ECF.

       Dated this 18th day of October, 2019.



                                                       -34-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 0:19-cv-62600-RS Document 1 Entered on FLSD Docket 10/18/2019 Page 35 of 35




                                                 Respectfully Submitted,

                                                Jeffrey Hirsh, P.A
                                                Goldberg & Hirsh, P.A.
                                                Attorney for Plaintiff, Enrique Madrinan,
                                                Florida Bar No. 207810
                                                1 SE 3rd Ave, Miami, FL 33131
                                                Office: 305-372-9601
                                                Cell: 305-372-9601 - No Text Messages
                                                Fax: 305-372-2323
                                                Emails: jhirsh@goldberghirshpa.com
                                                        agarcia@goldberghirshpa.com




                                                      -35-
                 Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                       Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
